DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 8.25.21. In view of this communication, claims 1-16 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 2 is objected to because of the following informalities: 
 Claim 2 recites in part “the stator moving unit is configured to rotate the at least one of the first stator or the second stator around the axis with respect to the other in such a manner that the natural frequency of the rotor “after changed” by the external vibration and a natural frequency of the motor do not match.    Examiner suggests “after being changed” by the external vibration and a natural frequency of the motor do not match”. 
Claim 2 recites in part “the rotor vibration detector is configured to detect a change in a natural frequency of the rotor caused by an external vibration”. Examiner suggests replacing “natural frequency” with “frequency” based on specification Pg. 10, “ vibration frequency detection sensor 51”.
Appropriate correction/clarification is required. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “Closed loop torque control of axial gap motor for a vehicle” or similar.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al (JP2005117834A), hereinafter referred to as Nakai.
Regarding Claim 1, Nakai discloses an axial gap motor [Para 0001] comprising: 
a rotor (Fig 9 below, 10) supported by a rotation shaft [Para 0009]; 
a first stator (Fig 9, 12-1) disposed so as to face the rotor (Fig 9, 10) with a predetermined gap (there is a gap which is always predetermined) there between in a longitudinal direction (Fig 9, AA) of the rotation shaft; 
a second stator (Fig 9, 12-2) disposed so as to face the rotor (Fig 9, 10)  with a predetermined gap (there is a gap which is always predetermined) therebetween, the second stator facing the first stator with the rotor (Fig 9, 10) being disposed therebetween(rotor 10 is between 12-1 and 12-2); 
a stator moving unit (Fig 9, 34-1, 34-2) configured to change a relative position between the first stator and the second stator in a circumferential direction of the rotation shaft [Para 0045 discloses independent rotating mechanisms. Para 0046 discloses different relative twist angles] ; and 
a rotor vibration detector (Fig 10 below, 22-1, 22-2) configured to detect a vibration state of the rotor (coils acts as the vibration detector as the back electromotive force is generated in the coils. It is also well known in the art that airgap changing between rotor and stator during vibration will lead to back electromotive force in the coils) , wherein 
the stator moving unit (Fig 9, 34-1, 34-2) is configured to rotate at least one of the first stator or the second stator with respect to the other around an axis (Fig 9, AA) according to a change[Abstract discloses “to suppress and control counterelectromotive voltage”] in the vibration state of the rotor detected by the rotor vibration detector (Fig 10, 22-1, 22-2).

    PNG
    media_image1.png
    465
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    404
    media_image2.png
    Greyscale

Regarding Claim 3, Nakai discloses The axial gap motor according to claim 1. Nakai further discloses a control device (Fig 10 above, 30) configured to perform switching between a first pattern in which teeth of the first stator a first stator (Fig 9 above, 12-1) and teeth of the second stator (Fig 9, 12-2) exactly face each other to generate a first torque [Para 0057 discloses positive torque from coils 22-1 and 22-2 while relative twist angle being decreased], and a second pattern in which the teeth of the first stator and the teeth of the second stator do not exactly face each other to generate a second torque that is smaller [Para 0057 discloses increasing relative twist angle to reduce net torque] than the first torque and fluctuates over time less than the first torque [Para 0057 also discloses positive torque from coil 22-1 and negative torque from coil 22-2 which will lead to net lower torque. Para 0010 also discloses suppression of back electromotive force by increasing gap].
Regarding Claim 5, Nakai discloses The axial gap motor according to claim 1. Nakai further discloses the stator moving unit (Fig 9 above, 34-1, 34-2) comprises an axial moving unit (movement of stators Fig 9, 12-1, 12-2 is along axis Fig 9, AA) configured to move the at least one of the first stator (Fig 9, 12-1)or the second stator (Fig 9, 12-2) along the rotation shaft [Para 0009], and the stator moving unit is configured to move the at least one of the first stator or the second stator in the longitudinal direction (Fig 9, AA) of the rotation shaft while rotating the at least one of the first stator or the second stator around the axis with respect to the other according to the detected change ( Coils, Fig 10 above, 22-1, 22-2 detect the back electromotive force) in the vibration state of the rotor (Both stators are being rotated which leads to movement along axis AA.  Abstract discloses “to suppress and control counterelectromotive voltage”).
Regarding Claim 7, Nakai discloses the axial gap motor according to claim 3. Nakai further discloses the stator moving unit (Fig 9 above, 34-1, 34-2) comprises an axial moving unit (movement of stators Fig 9, 12-1, 12-2 is along axis Fig 9, AA) configured to move the at least one of the first stator (Fig 9, 12-1) or the second stator (Fig 9, 12-2) along the rotation shaft [Para 0009], and the stator moving unit is configured to move the at least one of the first stator or the second stator in the longitudinal direction (Fig 9, AA)  of the rotation shaft while rotating the at least one of the first stator or the second stator around the axis with respect to the other according to the detected change ( Coils, Fig 10 above, 22-1, 22-2 detect the back electromotive force) in the vibration state of the rotor (Both stators are being rotated which leads to movement along axis AA.  Abstract discloses “to suppress and control counterelectromotive voltage”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Ciciriello et al (US 20190131902A1), hereinafter referred to as Ciciriello.
Regarding Claim 2, Nakai discloses the axial gap motor according to claim 1. Nakai further discloses the stator moving unit (Fig 9 above, 34-1, 34-2) is configured to rotate the at least one of the first stator (Fig 9, 12-1) or the second stator (Fig 9, 12-2) around the axis (Fig 9, AA)  with respect to the other [Para 0057]. Nakai does not explicitly disclose the rotor vibration detector is configured to detect a change in a natural frequency of the rotor caused by an external vibration, and the stator is configured in such a manner that the natural frequency of the rotor after changed by the external vibration and a natural frequency of the motor do not match. 
Ciciriello discloses the rotor vibration detector [Para 0054]is configured to detect a change in a natural frequency (see claim objection) of the rotor [Para 0042 discloses rotor is part of rotating machinery that is being monitored] caused by an external vibration [Para 0002], and the stator is configured in such a manner that the natural frequency of the rotor after changed by the external vibration and a natural frequency of the motor do not match [Abstract discloses stiffness is modulated to move the resonance condition away]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the axial gap motor of Nakai modified by the vibration detector of Ciciriello in order to prevent resonance in the motor.
Regarding Claim 4, Nakai in view of Ciciriello discloses the axial gap motor according to claim 2. Nakai in view of Ciciriello further discloses a control device (Fig 10 above, 30) configured to perform switching between a first pattern in which teeth of the first stator a first stator (Fig 9 above, 12-1) and teeth of the second stator (Fig 9, 12-2) exactly face each other to generate a first torque [Para 0057 discloses positive torque from coils 22-1 and 22-2 while relative twist angle being decreased], and a second pattern in which the teeth of the first stator and the teeth of the second stator do not exactly face each other to generate a second torque that is smaller [Para 0057 discloses increasing relative twist angle to reduce net torque] than the first torque and fluctuates over time less than the first torque [Para 0057 also discloses positive torque from coil 22-1 and negative torque from coil 22-2 which will lead to net lower torque. Para 0010 also discloses suppression of back electromotive force by increasing gap].
Regarding Claim 6, Nakai in view of Ciciriello discloses the axial gap motor according to claim 2. Nakai in view of Ciciriello further discloses the stator moving unit (Fig 9 above, 34-1, 34-2) comprises an axial moving unit (movement of stators Fig 9, 12-1, 12-2 is along axis Fig 9, AA) configured to move the at least one of the first stator (Fig 9, 12-1)or the second stator (Fig 9, 12-2) along the rotation shaft [Para 0009], and the stator moving unit is configured to move the at least one of the first stator or the second stator in the longitudinal direction (Fig 9, AA) of the rotation shaft while rotating the at least one of the first stator or the second stator around the axis with respect to the other according to the detected change ( Coils, Fig 10 above, 22-1, 22-2 detect the back electromotive force) in the vibration state of the rotor (Both stators are being rotated which leads to movement along axis AA.  Abstract discloses “to suppress and control counterelectromotive voltage”).
Regarding Claim 8, Nakai in view of Ciciriello discloses the axial gap motor according to claim 4. Nakai in view of Ciciriello further discloses the stator moving unit (Fig 9 above, 34-1, 34-2) comprises an axial moving unit (movement of stators Fig 9, 12-1, 12-2 is along axis Fig 9, AA) configured to move the at least one of the first stator (Fig 9, 12-1) or the second stator (Fig 9, 12-2) along the rotation shaft [Para 0009], and the stator moving unit is configured to move the at least one of the first stator or the second stator in the longitudinal direction (Fig 9, AA)  of the rotation shaft while rotating the at least one of the first stator or the second stator around the axis with respect to the other according to the detected change ( Coils, Fig 10 above, 22-1, 22-2 detect the back electromotive force) in the vibration state of the rotor (Both stators are being rotated which leads to movement along axis AA.  Abstract discloses “to suppress and control counterelectromotive voltage”). 
Claims 9, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Fukushige (US20080315818A1).
Regarding Claim 9, 11, 13, 15 , Nakai discloses the axial gap motor according to claims 1, 3, 5, 7 respectively. Nakai does not explicitly disclose a vehicle comprising the axial gap motor. Fukushige discloses axial gap type motor for electric vehicles [Fukushige, Para 0005].
	For claims 9, 11, 13, 15 , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the axial gap motor of Nakai and used it to drive a vehicle as taught by Fukushige in order to drive electric and or hybrid vehicles.
Claims 10, 12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Ciciriello and Fukushige.
Regarding Claim 10, 12, 14, 16, Nakai in view of Ciciriello discloses the axial gap motor according to claims 2, 4, 6, 8 respectively. Nakai in view of Ciciriello does not explicitly disclose a vehicle comprising the axial gap motor. Fukushige discloses axial gap type motor for electric vehicles [Fukushige, Para 0005].
For claims 10, 12, 14, 16 , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the axial gap motor of Nakai in view of Ciciriello and used it to drive a vehicle as taught by Fukushige in order to drive electric and or hybrid vehicles.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832